Citation Nr: 18100210
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 15-06 041
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for tinnitus is remanded for additional development.
The Veteran served on active duty fromNovember 1957 to November 1961. 
The Veteran testified at a hearing before the undersigned Veterans Law Judge inFebruary 2018.  A transcript of that hearing is associated with the claims file.
During his February 2018 hearing before the Board, the Veteran testified that he had obtained a private medical opinion from Dr. D. Richardson of Piedmont Health Care which provided a positive nexus opinion regarding his claim for entitlement to service connection for tinnitus.  He also identified a possible positive opinion from Dr. Landreau.  Review of the claims file does not reveal that either of these opinions or their respective audiological examinations have been submitted.  Accordingly, the RO should ask the Veteran to complete a VA Form 21-4142 for Dr. D. Richardson of Piedmont Health Care and Dr. Landreau.  The RO must make two requests for the authorized records from Dr. Richardson and Dr. Landreau, unless it is clear after the first request that a second request would be futile.

 
The matter is REMANDED for the following action:
1.  Ask the Veteran to complete a VA Form 21-4142 for Dr. D. Richardson of Piedmont Health Care and Dr. Landreau.  Make two requests for the authorized records from Dr. Richardson and Dr. Landreau, unless it is clear after the first request that a second request would be futile. Copies of any medical opinions which were previously provided to the Veteran should be specifically requested.
2.  After completing the above, and any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Katz, Counsel

